
	
		I
		111th CONGRESS
		2d Session
		H. R. 4655
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Bright introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  1-year extension of the increased expensing of certain depreciable business
		  assets and the special depreciation allowance for certain business
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Expansion and Job
			 Creation Act of 2010.
		2.Extension of
			 increase in limitation on expensing of certain depreciable business
			 assets
			(a)Extension of
			 increased limitationsParagraph (7) of section 179(b) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or 2009 and inserting 2009, or 2010, and
				(2)by striking
			 and
			 2009 in the heading and inserting
			 2009, and
			 2010.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Special allowance
			 for certain property acquired during 2010
			(a)Extension of
			 special allowance
				(1)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2011 and inserting January 1, 2012,
			 and
					(B)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011.
					(2)Conforming
			 amendments
					(A)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 2010 and inserting 2011.
					(B)The heading for clause (ii) of section
			 168(k)(2)(B) of such Code is amended by striking pre-January 1, 2010 and
			 inserting pre-January 1,
			 2011.
					(C)Subparagraph (B) of section 168(l)(5) of
			 such Code is amended by striking January 1, 2009 and inserting
			 January 1, 2010.
					(D)Subparagraph (C) of section 168(n)(2) of
			 such Code is amended by striking January 1, 2009 and inserting
			 January 1, 2010.
					(E)Subparagraph (B) of section 1400N(d)(3) of
			 such Code is amended by striking January 1, 2009 and inserting
			 January 1, 2010.
					(b)Extension of
			 election To accelerate the AMT and research credits in lieu of bonus
			 depreciationParagraph (4) of section 168(k) of such Code
			 (relating to election to accelerate the AMT and research credits in lieu of
			 bonus depreciation) is amended—
				(1)by striking
			 January, 1, 2010 and inserting January 1, 2011 in
			 subparagraph (D)(iii), and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)Special rules
				for 2010 extension property
							(i)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, or under subparagraph (H) for its first taxable year
				ending after December 31, 2008—
								(I)the taxpayer may
				elect not to have this paragraph apply to 2010 extension property, but
								(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer a separate bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is 2010 extension property.
								(ii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				did not make the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, or under subparagraph (H) for its first taxable
				year ending after December 31, 2008—
								(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2009, and each subsequent taxable year, and
								(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is 2010 extension property.
								(iii)2010 extension
				propertyFor purposes of this subparagraph, the term 2010
				extension property means property which is eligible qualified property
				solely by reason of the extension of the application of the special allowance
				under paragraph (1) pursuant to the amendments made by section 2(a) of the
				Small Business Expansion and Job Creation Act
				of 2010 (and the application of such extension to this paragraph
				pursuant to the amendment made by section 2(b)(1) of such
				Act).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
			
